Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a pressure injury management apparatus, classified in A61G7/05776.
II. Claims 12-21, drawn to a process of managing pressure injuries, classified in A61G2203/34.

The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Invention II as claimed can be practiced with a different product such as a wheelchair a shoe or a mattress. Invention I as claimed can be practiced in a different process such as simple deflation and inflation of cells according to a user’s preference.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groupings of patentably distinct inventions require a different field of search (e.g., searching different CPC groups or subgroups, or employing different search strategies or search queries). Such burden is not limited to searching or finding prior art for the patentably distinct inventions, but also includes the examination burden required to evaluate any relevant prior art for these inventions, and when applicable, formulate distinct rejections for these inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	During a telephone conversation with Steven Saunders on 08/30/2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1,
	Claim 1 recites the array of cells also having at least one cell adjacent to the given cell ("adjacent cell"); it is unclear if protection is desired for the term “adjacent cell”. The examiner recommends revising the claim to recite “at least one cell adjacent to the given cell defining an adjacent cell” 

Claims 2-11 are also rejected under 112 (b) as being dependent on a claim rejected under 112 (b).

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-5, 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20190183257 issued to Arzanpour.

Regarding claim 1,
	Arzanpour discloses a pressure injury management apparatus (Arzanpour: [0036] “The present invention describes an inflatable cushioning device for body support which can be adjusted to: manually or automatically set the proper pressure distribution, remove pressure from sensitive regions, alternate pressure, facilitate moisture removal, automatically detect leakage and avoid bottom down, communicate leakage and other problems with the user/caregiver, detect wrong positioning and facilitate position correction.” See FIG. 8A-8C) comprising: a two-dimensional array of expandable, compressible cells, (Arzanpour: FIG. 8A-8C shows a 2D array of cells (40) in an longitudinal and transversal direction.) each cell 5having a contact surface (Arzanpour: FIG. 13C shows (40) having a contact with a user sitting on the cushion wherein the top surface of (40) may be interpreted as a contact surface.) with an associated contact pressure, (Arzanpour: [0056] “For example, contact pressure points between hip and inflatable cells can first be found so that the flexible force sensors can be attached at such contact pressure points. The force sensors can be attached on each inflatable cell or attached only to some critical cells without departing from the scope of the invention. In operation, the inflatable cells can be first over inflated and then the user can sit on the cushion 100 and the controller 10 can trigger the inflation system to start deflating the cells, while reading the values of all force sensors at each time interval and processing such values to determine whether pre-defined threshold is reached.” Wherein each cell has its own associated contact pressure depending on what the threshold is.) the array of cells including a given cell with a given contact surface, (Arzanpour: FIG. 13C shows (40) having a contact with a user sitting on the cushion wherein the top surface of (40) may be interpreted as a contact surface.) the array of cells also having at least one cell adjacent to the given cell ("adjacent cell"); (Arzanpour: FIGS. 8A-8C each cell (40) is adjacent to a given cell (40)) a set of contact pressure sensors configured to detect the contact pressure of the contact surface of each of the cells; 10a monitor operatively coupled with the pressure sensors, the monitor configured to receive, from at least one of the set of contact pressure sensors, a pressure signal indicative of the contact pressure of one or more of the cells; (Arzanpour: [0038] “The input unit 17 of the controller 10 in in communication with at least one sensor to receive an input signal from the at least one sensor. For example, the at least one sensor can be a pressure sensor or a flow meter or any other suitable sensor which can be in communication with the cells 40. The at least one sensor is configured to measure the pressure in each of the inflatable cells 40 and provide the measured signal as an input signal to the input unit 17 of the controller 10.” When a user engages with the cells, the sensor will measure the pressure of the cell and adjust accordingly.) a controller operatively coupled with the monitor, (Arzanpour: [0038] input unit (17) is part of the controller.) the controller configured to control internal air pressure of the cells as a function of the contact 15pressures as specified by the pressure signal, (Arzanpour: [0038] “FIG. 1 illustrates one example of the controller 10 that is configured to adjust the pressure distribution in the inflatable cells 40 of each cell zone 42.” See also [0039] “The cushioning device 100 can include any other suitable and known inflation system required for controlling and adjusting the pressure in the inflatable cells 40 based on the input information obtained from the sensor(s) and the preferable (pre-determined) or desired settings parameters.” See also [0055] “The controller 10 adjusts the pressure in each of the cell zones 42, 46, 420. For example, the user may require an ideal pressure distribution in each zone, so the controller 10 inflates all the inflatable cells in each cell zone at an optimal pressure defined based on user's parameters.” A user can set a predetermined parameter which will allow the controller to adjust accordingly.)  the controller configured to automatically reduce the internal air pressure of the given cell and the internal air pressure of the adjacent cell in response to determining that the contact pressure of the given cell exceeds or is equal to a predefined threshold contact pressure, 20the contact pressure of the given cell configured to reduce when the internal air pressure of the given cell is reduced. (Arzanpour: [0038-0039] as well as [0055] which talks about the controller deflating the cells when it is over the amount set by a user. The examiner notes that since the controller is configured to adjust the pressure of the inflatable cells, that the controller would also be able to allow for inflation/deflation of the cells depending on what the pressure sensor reads and the parameters set by a user/caregiver.)

Regarding claim 2,
	Arzanpour discloses the apparatus as defined by claim 1 wherein the controller is configured to automatically increase the internal air pressure of the given cell and the internal air pressure of the adjacent cell in response to determining that the contact pressure of the given cell is equal to or less than the predefined threshold contact pressure. (Arzanpour: [0038-0039] as well as [0055] which talks about the controller deflating the cells when it is over the amount set by a user. The examiner notes that since the controller is configured to adjust the pressure of the inflatable cells, that the controller would also be able to allow for inflation/deflation of the cells depending on what the pressure sensor reads and the parameters set by a user/caregiver.)

Regarding claim 3,
	Arzanpour discloses the apparatus as defined by claim 1 wherein the plurality of cells are shaped in a hexagonal shape. (Arzanpour: [0041] “FIG. 5 shows a cell zone 42 with inflatable cells 40 with hexagonal shape.”)

Regarding claim 4,
	Arzanpour discloses the apparatus as defined by claim 1 wherein the array of cells are part of a mattress, blanket, or wheelchair. (Arzanpour: [0036] “The inflatable cushioning device can be used either as a chair cushion such as for example a cushion for wheelchair or as a mattress.”)

Regarding claim 5,
	Arzanpour discloses the apparatus as defined by claim 1 wherein the adjacent cell has an adjacent cell contact surface, the pressure reduction response causing the controller to reduce the contact pressure of the adjacent cell contact surface to a non-zero contact pressure. (Arzanpour: [0055] each cell (40) is interconnected to one another and [0055] explains “To achieve optimal pressure distribution, the cushioning device can be first inflated and then the user can sit on it. Then, the cushion can be deflated and the controller 10 can read the measurements obtained from the in real-time until a pre-determined value is obtained when the controller 10 can stop the deflation process by closing the valves.” In other words, the patient sits on the device or lays on it depending on how the device is used, a multitude of cells are affected differently due to different pressures being applied at each one (including adjacent cells). The controller responds by adjusting the pressure for each cell to a predetermined value by deflating or inflating depending on the values the pressure sensor has.) 

Regarding claim 7,
	Arzanpour discloses the apparatus as defined by claim 1 wherein the controller is configured to automatically reduce the internal air pressure of the given cell to a non-zero pressure in response to determining that the contact pressure of the given cell exceeds or is equal to a predefined threshold contact pressure. (Arzanpour: [0055] each cell (40) is interconnected to one another and [0055] explains “To achieve optimal pressure distribution, the cushioning device can be first inflated and then the user can sit on it. Then, the cushion can be deflated and the controller 10 can read the measurements obtained from the in real-time until a pre-determined value is obtained when the controller 10 can stop the deflation process by closing the valves.” In other words, the patient sits on the device or lays on it depending on how the device is used, a multitude of cells are affected differently due to different pressures being applied at each one (including adjacent cells). The controller responds by adjusting the pressure for each cell to a predetermined value by deflating or inflating depending on the values the pressure sensor has.)

Regarding claim 8,
	Arzanpour discloses the apparatus as defined by claim 1 wherein after reducing the internal air pressures of the given and adjacent cells, the given cell has a first air pressure and the adjacent cell has a second air pressure, the first air pressure being less than the second air pressure. (The examiner notes that the device of Arzanpour would be capable of performing such a function. In [0055] Arzanpour states “In one approach, a look up chart can be made offline based on the weight and the size of the hip and the optimal pressure for each case can be found by proper pressure mapping system.” Depending on the mapping of the pressure based on the body make up of a patient, it is possible that some zones will exhibit greater pressure thus requiring a reduction of internal pressures then zones that contact the outer peripheral of a person’s body shown in FIG. 13C. See also FIG. 6, zone 42A located in the center may have a first air pressure that is less than say 42B the cell located on the outer peripheral of a person’s body since 42A would experience the most pressure due to that zone being in the center of the cushion.)

Regarding claim 9,
	Arzanpour discloses the apparatus as defined by claim 1 wherein after reducing the internal air pressures of the given and adjacent cells, the given cell has a first height and the adjacent cell has a second height, the first height being less than the second height. (The examiner notes that the device of Arzanpour would be capable of performing such a function. In [0055] Arzanpour states “In one approach, a look up chart can be made offline based on the weight and the size of the hip and the optimal pressure for each case can be found by proper pressure mapping system.” Depending on the mapping of the pressure based on the body make up of a patient, it is possible that some zones will exhibit greater pressure thus requiring a reduction of internal pressures or heights then zones that contact the outer peripheral of a person’s body shown in FIG. 13A-13C. See also FIG. 6, zone 42A located in the center may have a first height that is less than a second height say 42B the cell located on the outer peripheral of a person’s body since 42A would experience the most pressure due to that zone being in the center of the cushion.)

Regarding claim 10,
	Arzanpour discloses the apparatus as defined by claim 1 wherein the controller is configured to automatically increase the internal air pressure of the given cell when the given cell does not exceed the predefined threshold contact pressure. (Arzanpour: [0038-0039] as well as [0055] which talks about the controller deflating the cells when it is over the amount set by a user. The examiner notes that since the controller is configured to adjust the pressure of the inflatable cells, that the controller would also be able to allow for inflation/deflation of the cells depending on what the pressure sensor reads and the parameters set by a user/caregiver.)


Regarding claim 11,
	Arzanpour discloses the apparatus as defined by claim 1 wherein the controller is configured to produce a changing, periodic inflation pattern for the array of cells. (Arzanpour: [0055] “In one approach, a look up chart can be made offline based on the weight and the size of the hip and the optimal pressure for each case can be found by proper pressure mapping system. The chart can then be programmed/inputted in the controller 10. The user or expert can customize the pressure distribution in the cushioning device by applying the weight and hip size into the controller 10, and the controller 10 will then determine the optimal pressure directly from the chart if those numbers match with a pre-programmed case, or if the numbers do not match, a statistical or intelligent algorithm will interpolate the values to find the closest match from the pre-programmed chart and determine the optimal pressure for the user's parameters (weight, hip size). See also [0059] which talks about the controller adjusting to accommodate different positions of a user. The examiner notes that since the controller is configured to monitor pressures via pressure sensors, that the controller would automatically adjust a zone if a certain pressure threshold is not met based on user input or analysis from [0055])

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190183257 issued to Arzanpour in view of U.S. Publication No. 20020027384 issued to Zur.

Regarding claim 6,
	Arzanpour discloses the apparatus as defined by claim 1.
	Arzanpour additionally teaches having isolated zones separated by valves. [0039] “In one implementation, the configuration of the valves can be such that there is an individual path between pump 15 and each of the cell zones 42 such that each of the cell zone 42 can be independently control and adjust.”
	Arzanpour does not appear to disclose wherein each of the cells is fluidly isolated from other of the cells via at least one valve.
	However, Zur discloses wherein each of the cells is fluidly isolated from other of the cells via at least one valve. (Zur: [0010] “A set of selector valves, such as a two eight-way or four four-way or eight two-way or sixteen one-way, electronically controlled to direct the air flow independently to and from each one of the air cells.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connections between each of the cells of Arzanpour to be all independent by implementing selector valves as taught by Zur in order to have greater control and flexibility of regulating pressure within the bladders of Arzanpour in which one of ordinary skill in the art would have recognized as a predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673   
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673